  Case: 1:19-cv-08257 Document #: 253 Filed: 03/11/21 Page 1 of 19 PageID #:2814




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

 CHARLES GOLBERT, Cook County
 Public Guardian, on behalf of Trinity
 B., Romeo S., Connor H., Jadiene T.,
 Jymesha S., Tatyana H., and Jamya                Case No. 19-cv-08257
 B.,
                                                  Judge Mary M. Rowland
 Plaintiffs,

 v.

 AURORA CHICAGO LAKESHORE
 HOSPITAL, LLC, et al.,

 Defendants.

                      MEMORANDUM OPINION AND ORDER

      Plaintiff Charles Golbert, acting on behalf of minors Trinity B., Romeo S., Connor

H., Jadiene T., Jymesha S., Tatyana H., and Jamya B., brings this action against the

Defendants alleging federal and state law violations arising from the children’s time

at Chicago Lakeshore Hospital. Defendants Tausha Bluitt, David Fletcher-Janzen,

and Niama Malachi (the “leadership defendants”) move to dismiss the Amended

Complaint for failing to state a claim. Bluitt, Fletcher-Janzen, and Malachi’s motions

deal with similar factual allegations and legal arguments, and so are addressed

jointly in this Opinion. For reasons stated herein, their Motions to Dismiss [142, 156,

184] are granted in part and denied in part. They are granted in full as to Count Two.

They are denied as to Count One, Three, Four, Eleven, and Fourteen. Count Two is

dismissed without prejudice.




                                                                                      1
  Case: 1:19-cv-08257 Document #: 253 Filed: 03/11/21 Page 2 of 19 PageID #:2815




     I.     Background

   The following factual allegations are taken from the Amended Complaint (Dkt.

135) and are accepted as true for the purposes of the motion to dismiss. See W. Bend

Mut. Ins. Co. v. Schumacher, 844 F.3d 670, 675 (7th Cir. 2016).

          A. The Lakeshore Allegations

   Charles Golbert brings this suit against Aurora Chicago Lakeshore Hospital,

Lakeshore’s parent company Signature, several employees and executives of

Lakeshore, and several officers and employees of DCFS, in their personal capacity.

Golbert is the Cook County Public Guardian. Appointed by the Chief Judge of the

Cook County Circuit Court and the Presiding Judge of the Juvenile Justice and Child

Protection Division of the Circuit Court, he represents children who are subjects of

abuse, neglect, and dependency petitions filed in the juvenile court. Dkt. 135 ¶ 11. In

this case, he represents seven children who were in DCFS custody and were

involuntarily placed in the Chicago Lakeshore Hospital between 2017 and 2018. Id.

at ¶¶ 12-18, 66.

   Chicago Lakeshore Hospital is an Illinois limited liability company located in

Chicago, where it also operates a “Children’s Pavilion.” Id. at ¶ 19. Lakeshore is in

turn owned by Signature, a Michigan limited liability company. Id. Along with

Lakeshore and Signature, Golbert lists ten other executives and employees of

Lakeshore as defendants. Id. at ¶¶ 23, 31-39. He also brings suit against nine officials

and employees of DCFS, the Illinois agency responsible for the care of children

dependent on the state. Id. at ¶¶ 21-22, 24-29, 30, 40.



                                                                                      2
  Case: 1:19-cv-08257 Document #: 253 Filed: 03/11/21 Page 3 of 19 PageID #:2816




   Golbert’s allegations arise from the plaintiffs’ treatment while at Lakeshore’s

children’s hospital. DCFS is required to house children in the least restrictive setting

that is in the child’s best interest. Id. at ¶ 41. As part of this care, children sometimes

needed inpatient care at a psychiatric hospital. Id. at ¶ 42. Due to budget constraints,

DCFS had developed a reputation among Chicago-area hospitals for keeping children

in inpatient care for longer than medically beneficial and failing to promptly pay

hospitals for care provided. Id. at ¶ 47-48. As a result, most psychiatric hospitals were

hesitant to admit children in the care of DCFS. Id. at ¶ 49.

   The one exception was Lakeshore. Due to its own financial pressures, it readily

accepted children in the care of DCFS. Id. at ¶ 62. As a result of Lakeshore’s limited

funds and aggressive management by Signature, its children’s psychiatric hospital

lacked the proper facilities and staff to safely operate. Id. at ¶¶ 51-58. Lakeshore had

a history of allegations of inadequate or dangerous care, including a 2011 report by

the Mental Health Policy Program of the University of Illinois at Chicago finding

patterns of sexual abuse. Id. at ¶¶ 119, 121. DCFS, however, was dependent on

Lakeshore because it was one of the few hospitals that would accept children in its

charge. Id. at ¶ 64. As a result, DCFS wanted to ensure that Lakeshore remained in

business even if it did not provide adequate care. Id.

   During their stay at Lakeshore, the plaintiffs were subjected to serious sexual,

physical, and emotional abuse. Id. at ¶ 67. DCFS was aware of serious complaints

against Lakeshore and worked to bury and discredit the allegations. Id. at ¶ 104. The

situation only changed in 2018 when the federal Department of Health and Human



                                                                                         3
    Case: 1:19-cv-08257 Document #: 253 Filed: 03/11/21 Page 4 of 19 PageID #:2817




Services surveyed Lakeshore to evaluate its compliance with Medicare regulations.

Id. at ¶ 114. The surveys found that Lakeshore’s administration of the children’s

hospital violated federal regulations and endangered patient health and safety. Id. at

¶ 115. As a result, the Department terminated its provider agreement with the

hospital, cutting off federal funding. Id. at ¶ 125. DCFS removed all the children in

its custody out of Lakeshore at around the same time. Id. at ¶ 125.

    The abuse the children suffered at Lakeshore continues to cause them physical

and emotional pain. Id. at ¶ 130. Golbert filed the instant lawsuit on December 18,

2019 to recover for the damage caused.

        B. The Leadership Defendants

    Tausha Bluitt, David Fletcher-Janzen, and Niama Malachi have filed motions to

dismiss Golbert’s Complaint as it applies to them. At the time relevant to the

Complaint, they each worked for Lakeshore. Bluitt was a patient advocate

responsible for investigating allegations of abuse at the Hospital. Id. at ¶ 32. Fletcher-

Janzen was the CEO of Lakeshore and Signature and a member of Lakeshore’s Board

of Governors. 1 Id. at ¶ 23. And Malachi was employed as the hospital’s risk manager

and as a patient advocate. Id. at ¶ 31. She also served on Lakeshore’s Board of

Governors. Id. at ¶ 31. Fletcher-Janzen and Malachi both participated in daily

“FLASH meetings” that informed them of incidents, allegations, and accidents

involving Lakeshore, including the abuse alleged by the plaintiffs. Id. at ¶ 98.



1In his Motion to Dismiss, Fletcher-Janzen says that he was only the CEO of Lakeshore. At the
motion to dismiss stage, however, the Court accepts the plaintiff’s well-pleaded allegations as true.
Fortres Grand Corp. v. Warner Bros. Entm't Inc., 763 F.3d 696, 700 (7th Cir. 2014).

                                                                                                        4
  Case: 1:19-cv-08257 Document #: 253 Filed: 03/11/21 Page 5 of 19 PageID #:2818




   Tatyana H. and Jymesha S. were 7 and 12-year-old minors, respectively, in DCFS

custody who had been placed in Lakeshore. Id. at ¶¶ 16, 17. In 2018, Tatyana H. was

sexually assaulted by another patient. Id. at ¶ 87. Fletcher-Janzen and Malachi knew

that the patient had been sexually aggressive in the past, including to Tatyana H. Id.

at ¶ 87. Nevertheless, they failed to put any precautions in place to protect Tatyana

H. Id. Also in 2018, Jymesha S. was sexually assaulted by a Lakeshore employee, the

defendant Richard Kasyoki. Id. at ¶ 77. Instead of properly punishing Kasyoki, the

leadership defendants transferred him to another building, where he still had access

to the Children’s Pavilion and the plaintiffs. Id. at ¶ 82.

   The Complaint also alleges that Malachi and Bluitt routinely refused to provide

video evidence to DCFS investigators that would have corroborated allegations of

abuse. Id. at ¶ 106. Fletcher-Janzen, meanwhile, was aware of and approved of

DCFS’s sabotaging of its own investigations into Lakeshore. Id. at ¶ 110. Throughout

the relevant period, the leadership defendants prioritized Lakeshore’s profits over its

patients’ safety, and they demoralized the plaintiffs by making them feel their abuse

was acceptable. Id. at ¶ 112.

    II.   Standard

   A motion to dismiss tests the sufficiency of a complaint, not the merits of the case.

Gibson v. City of Chi., 910 F.2d 1510, 1520 (7th Cir. 1990). “To survive a motion to

dismiss under Rule 12(b)(6), the complaint must provide enough factual information

to state a claim to relief that is plausible on its face and raise a right to relief above

the speculative level.” Haywood v. Massage Envy Franchising, LLC, 887 F.3d 329,



                                                                                        5
  Case: 1:19-cv-08257 Document #: 253 Filed: 03/11/21 Page 6 of 19 PageID #:2819




333 (7th Cir. 2018) (quotations and citation omitted). See also Fed. R. Civ. P. 8(a)(2)

(requiring a complaint to contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”). A court deciding a Rule 12(b)(6) motion accepts

plaintiff’s well-pleaded factual allegations as true and draws all permissible

inferences in plaintiff’s favor. Fortres Grand Corp. v. Warner Bros. Entm't Inc., 763

F.3d 696, 700 (7th Cir. 2014). A plaintiff need not plead “detailed factual allegations”,

but “still must provide more than mere labels and conclusions or a formulaic

recitation of the elements of a cause of action for her complaint to be considered

adequate under Federal Rule of Civil Procedure 8.” Bell v. City of Chi., 835 F.3d 736,

738 (7th Cir. 2016) (citation and internal quotation marks omitted).

   Dismissal for failure to state a claim is proper “when the allegations in a

complaint, however true, could not raise a claim of entitlement to relief.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 558, 127 S. Ct. 1955, 1966 (2007). Deciding the

plausibility of the claim is “‘a context-specific task that requires the reviewing court

to draw on its judicial experience and common sense.’” McCauley v. City of Chi., 671

F.3d 611, 616 (7th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 679, 129 S. Ct.

1937, 1950 (2009)).

   III.   Analysis

   In their Motions to Dismiss, the leadership defendants argue that they are not

state actors liable under § 1983; that Golbert has failed to allege their personal

involvement in constitutional violations; and that the Complaint fails to state a claim

against them.



                                                                                        6
  Case: 1:19-cv-08257 Document #: 253 Filed: 03/11/21 Page 7 of 19 PageID #:2820




      A. The Leadership Defendants Are State Actors

   Ordinarily, private actors such as Lakeshore cannot be held liable for

constitutional violations under § 1983. See Hallinan v. Fraternal Order of Police of

Chicago Lodge No. 7, 570 F.3d 811, 815 (7th Cir. 2009). There is an exception,

however, when a private party engages in “state action.” Id. To find state action, there

must be a “close nexus between the State and the challenged action” such that the

challenged action “may be fairly treated as that of the State itself.” Jackson v. Metro.

Edison Co., 419 U.S. 345, 351 (1974). The Supreme Court has recognized several

different ways in which private action may become state action. These include when

the action is a result of a conspiracy between the state and private party to deprive

individuals of their constitutional rights; when the state practically controls or directs

the private entity; and when the state has delegated a public function to the private

entity. Hallinan, 570 F.3d at 815-16 (gathering Supreme Court cases). At the same

time, the Court is aware that these examples “do not so much enunciate a test or

series of factors, but rather demonstrate examples of outcomes in a fact-based

assessment.” Id. at 816. Indeed, “no one fact can function as a necessary condition

across the board for finding state action; nor is any set of circumstances absolutely

sufficient.” Brentwood Acad. v. Tennessee Secondary Sch. Athletic Ass'n, 531 U.S. 288,

295, (2001).

   In this case, the analysis turns on whether Lakeshore was performing a “public

function” by treating the children in DCFS custody. To make this determination, we

ask “whether the function performed has been ‘traditionally the exclusive prerogative



                                                                                        7
  Case: 1:19-cv-08257 Document #: 253 Filed: 03/11/21 Page 8 of 19 PageID #:2821




of the State.’” Rendell-Baker v. Kohn, 457 U.S. 830, 842 (1982) (quoting Jackson, 419

U.S. at 353). Bluitt, Fletcher-Janzen, and Malachi argue that Lakeshore did not

perform a function that was traditionally exclusive to Illinois. In support, they point

to precedent from this district stating that “it is not the exclusive function of the State

to care for and protect minors who are adjudicated to be abused and neglected by

their natural parents.” Letisha A. by Murphy v. Morgan, 855 F. Supp. 943, 949 (N.D.

Ill. 1994).

   The defendants, however, misstate the “function” that Lakeshore allegedly

undertook. The relevant issue here is not whether protecting abused minors is an

exclusive state function, but whether providing medical care to children already in

DCFS custody is a traditionally exclusive state function. We have found no case

directly addressing this question, but our precedent in Woods v. Maryville Academy

strongly suggests that it would qualify. No. 17 C 8273, 2018 WL 6045219 (N.D. Ill.

Nov. 19, 2018). In that case, which found a residential facility that abused DCFS

children to be a state actor, the court emphasized DCFS’s responsibility for children

in its custody, writing that “if a state has a duty to the children in its custody, that

duty cannot be avoided by substituting private for public custodians.” Id. at *7.

DCFS’s duty to ensure its children’s safety means that a “private institution should

not be able to avoid the underlying duty to protect and care for the children in its care

and custody.” Id. In effect, “the [defendants] fulfilled the State’s duty to care for the

children in its custody. That is what makes them state actors.” Id. at *8. Here too,

Lakeshore was fulfilling the State’s duty to provide care for its children.



                                                                                         8
  Case: 1:19-cv-08257 Document #: 253 Filed: 03/11/21 Page 9 of 19 PageID #:2822




   Lakeshore’s status as a state actor is reinforced by considering the closely

analogous case of medical care provided to state prisoners. In Rodriguez v. Plymouth

Ambulance Serv., the Seventh Circuit found that a hospital that treated an inmate

over the course of several days was fulfilling an exclusive state function and so could

be sued as a state actor. 577 F.3d 816 (7th Cir. 2009). In its analysis, the court

contrasted care that was “incidental and transitory,” such as treating an ambulance

arrival in need of emergency care, with that arising from an ongoing, contractual

relationship. In only the latter case are a hospital and its employees “undertaking

freely, and for consideration, responsibility for a specific portion of the state’s overall

obligation.” Id. at 827. The Seventh Circuit found the defendant hospital participated

in an exclusive state function, and so was a state actor, when it treated a prisoner

over the course of several days as part of an ongoing relationship between it and the

prison. Id. at 831.

   In this case, Golbert has alleged that DCFS’s children made up a substantial

proportion of Lakeshore’s child patients during the relevant time. Dkt. 135 ¶ 63.

Hospitals were free not to treat DCFS children, and many chose not to. Id. at ¶ 49.

Lakeshore, meanwhile, actively sought out DCFS children and continued their

hospitalizations for extended periods. Id. at ¶ 62. Plaintiffs have alleged that

Lakeshore’s treatment of them “was tied to the state's responsibility for [their] overall

medical care.” The leadership defendants, as Lakeshore’s employees, similarly took

on the state’s responsibility. See Rodriguez, 577 F.3d at 827.




                                                                                         9
 Case: 1:19-cv-08257 Document #: 253 Filed: 03/11/21 Page 10 of 19 PageID #:2823




   The defendants argue that Lakeshore’s relationship with the children was

“incidental and transitory” under Rodriguez. But, as noted, in Rodriguez the

“incidental” treatment was one where an ambulance arrived, unsolicited, at a

hospital and the hospital provided emergency treatment and transferred the patient

within an hour. Id. at 831. This was contrasted with the situation where that same

prisoner was transferred to another hospital that had a contractual relationship to

provide care to prisoners and treated for several days. The second hospital was

deemed a state actor. Id. Here, Lakeshore, and by extension the defendants¸ took on

a traditionally exclusive state function in their treatment of the DCFS children. As a

result, they are state actors potentially liable under § 1983.

      B. Bluitt, Fletcher-Janzen, and Malachi’s Personal Involvement

   The leadership defendants next argue that Golbert has not adequately alleged

their personal involvement in the constitutional violations of six of the seven

plaintiffs. In order to make out a claim under § 1983, the plaintiff must show the

defendant’s “personal involvement” in the alleged violation. Matthews v. City of E. St.

Louis, 675 F.3d 703, 708 (7th Cir. 2012). The defendants say the Complaint fails to

allege their involvement as to any of the plaintiffs, and so the four constitutional

counts should be dismissed. Golbert, in turn, argues that the leadership defendants’

specific actions to cover up abuse, as well as knowing inaction in preventing future

abuse, is sufficient to plead their personal involvement.

   The Court need not resolve this disagreement generally as they are more

productively analyzed in the context of each count. We consider the validity of each



                                                                                    10
 Case: 1:19-cv-08257 Document #: 253 Filed: 03/11/21 Page 11 of 19 PageID #:2824




count, including Bluitt, Fletcher-Janzen, and Malachi’s personal involvement,

separately.

       C. The Plaintiffs State a Safe-Conditions Claim

   Count One alleges violations of the plaintiffs’ right to safe conditions of

confinement. As an initial matter, the defendants argue that this count has been

forfeited because the plaintiffs failed to address their arguments in their Response.

See Stransky v. Cummins Engine Co., 51 F.3d 1329, 1335 (7th Cir. 1995), as amended

(Apr. 7, 1995). However, while the Response does not have a separate section

addressing the deliberate indifference count as to the leadership defendants, the

Court feels that the Response’s discussion of those defendants’ personal involvement

is sufficient to articulate the plaintiffs’ legal theory and avoid forfeit.

   The courts have long recognized that the Fourteenth Amendment guarantees

involuntarily-committed individuals a right to safe conditions of confinement. See

Youngberg v. Romeo, 457 U.S. 307, 315 (1982). To evaluate whether the right to safe

conditions has been violated, the parties agree that a deliberate indifference standard

is appropriate. Farmer v. Brennan, 511 U.S. 825, 837 (1994). Deliberate indifference

requires a defendant’s awareness of a risk of harm to an involuntarily-committed

individual which she then disregards with deliberate indifference. Id. This analysis

subsumes the § 1983 personal involvement investigation discussed above because

personal involvement in this claim arises from its elements—if a particular state

actor’s deliberate indifference is found it necessarily implies that state actor’s

personal involvement.



                                                                                    11
 Case: 1:19-cv-08257 Document #: 253 Filed: 03/11/21 Page 12 of 19 PageID #:2825




   Golbert alleges that each of the leadership defendants was aware of the ongoing

abuse that the plaintiffs were exposed to and took deliberate steps to cover up the

harm. Golbert states that Fletcher-Janzen and Malachi were informed through daily

meetings about Lakeshore’s issues, including of all the abuse alleged in the

Complaint. Dkt. 135 ¶ 98. Bluitt and Malachi, meanwhile, sought to undermine

DCFS investigations by withholding video evidence of abuse at Lakeshore. Id. at ¶

106. The Complaint also alleges that Fletcher-Janzen and Malachi knowingly allowed

Tatyana H. to be placed with a dangerous patient. Id. at ¶ 87. And all three of the

defendants allowed Kasyoki to retain access to children after he sexually assaulted

Jymesha S. Id. at ¶ 82. As a result, the Complaint effectively alleges that the

leadership defendants had actual knowledge of widespread abuse at Lakeshore and

the substantial risk the plaintiffs faced. In response to this knowledge, the defendants

focused on hiding the evidence, not rectifying or preventing the harm. The

allegations, if proven, would satisfy the deliberate indifference standard required to

prove a safe-conditions claim.

   The defendants offer a counterargument. They contend that, in order to show the

leadership defendants’ personal involvement, the Complaint must allege that they

knew about each specific wrongful act prior to its occurrence and then “facilitated it,

approved it, condoned it, or a turned a blind eye for fear of what [they] might see.”

Gill v. City of Milwaukee, 850 F.3d 335, 344 (7th Cir. 2017). This awareness must be

individualized—knowing that one plaintiff was abused is not enough to put the

defendants on notice as to the risk facing the other plaintiffs. For support, they cite a



                                                                                      12
 Case: 1:19-cv-08257 Document #: 253 Filed: 03/11/21 Page 13 of 19 PageID #:2826




recent case in which a claim against a police officer for an unlawful stop was

dismissed because the officer was not aware the illegal stop was about to happen and

did not facilitate it in any way. Rivera v. Town of Cicero, No. 19 C 3728, 2020 WL

3868713, at *2 (N.D. Ill. July 9, 2020).

   In a safe-conditions claim, however, the “wrongful act” at issue is the defendant’s

own deliberate indifference to the potential harm facing the plaintiffs. General

conditions, including the experience of other confined individuals, can create

awareness of said risk. In recent litigation related to prison conditions and Covid-19,

for example, the Northern District and Seventh Circuit have both analyzed the

awareness and alleged indifference of prison and state officials without requiring

plaintiffs to plead that the officials are aware of individual prisoners’ specific

circumstances and particular risks. See Mays v. Dart, 974 F.3d 810, 819 (7th Cir.

2020); Mays v. Dart, 453 F. Supp. 3d 1074, 1090 (N.D. Ill. 2020); Money v. Pritzker,

453 F. Supp. 3d 1103, 1131 (N.D. Ill. 2020). In this case, the leadership defendants’

alleged deliberate indifference is sufficient to assert their personal involvement.

Dismissal at this stage is inappropriate.

      D. Count Two Fails to State an Access-to-Court Claim

   Golbert’s next claim is that the leadership defendants violated the plaintiffs’

constitutional right to access the courts. A backward-looking access claim may arise

“‘where a plaintiff alleges an underlying claim cannot be tried, or be tried with all the

evidence, because official conduct caused the loss or inadequate resolution of that

claim.’” Harer v. Casey, 962 F.3d 299, 308 (7th Cir. 2020) (quoting Lynch v. Barrett,



                                                                                      13
 Case: 1:19-cv-08257 Document #: 253 Filed: 03/11/21 Page 14 of 19 PageID #:2827




703 F.3d 1153, 1157 (10th Cir. 2013)). In order “[t]o determine whether a plaintiff has

meaningful and effective access to court, we require the plaintiff to identify: (1) a

nonfrivolous, underlying claim; (2) the official acts frustrating the litigation; and (3)

a remedy that may be awarded as recompense but that is not otherwise available in

a suit or settlement.” Id. The third prong is particularly problematic when plaintiffs

bring an access-to-court claim based on lack of evidence alongside underlying claims.

This is because it is “just too early to say” whether remedy is not otherwise available.

Id. at 309 (quotation omitted). For this reason, “an access-to-court claim ordinarily

may not proceed at the same time and in the same case as a timely-filed underlying

claim.” Id.

   In Harer, a couple alleged that their daughter’s murder by a police officer had been

covered up by the police department. Id. at 302. As a result of the cover-up, evidence

that would have been helpful in a lawsuit against the police officer and department

was not available. Id. at 308. They sued the officer and department for claims

including wrongful death, intentional infliction of emotional distress, and denial of

access to the court. Id. at 305. The Seventh Circuit dismissed the parents’ access-to-

court claim because “their underlying tort claims [were] timely, facially plausible, and

still pending.” Id. at 310. So long as “the ultimate resolution of their wrongful death

case in doubt, the Harers’ access-to-court claim [was] not ripe for judicial review.” Id.

at 310-11. With the underlying claims still pending, the court could not “determine

whether the police cover-up thwarted the effectiveness of any potential remedies.” Id.

at 311.



                                                                                      14
 Case: 1:19-cv-08257 Document #: 253 Filed: 03/11/21 Page 15 of 19 PageID #:2828




   Golbert argues that the plaintiffs have been denied access to the court because of

actions taken by the defendants to hide or destroy relevant evidence. The Court finds

Harer is analogous to the instant case. Here too, Golbert has “timely, facially

plausible” claims for relief pending before the Court, despite the lack of video

evidence. As a result, he cannot show that no remedy is otherwise available. Here, as

in Harer, “[t]he filing of [the] case undermines the argument that an individual lacks

access to court.” Id. at 309.

   Golbert attempts to distinguish Harer by pointing to dicta mentioning that the

parents could use discovery to find evidence that supports their case. See Id. He

contrasts this with the present case, where discovery will not uncover evidence

already destroyed or never created. But Harer’s discussion of discovery only serves to

point out that the plaintiffs may well find enough information in discovery to succeed

at trial, not that they have a right to any particular piece of evidence. And, of course,

the same is true here. Golbert will have access to discovery and, while he will not

uncover evidence that was destroyed, the Court cannot determine that he has no

recourse until it reaches a ruling on the underlying claims. Count Two is dismissed.

       E. The Complaint States a Failure to Intervene Claim

   The leadership defendants also move to dismiss the third claim—that they failed

to intervene to prevent the violation of the plaintiffs’ constitutional rights. A state

actor who fail to intervene may be liable under § 1983 when the officer knew that

“any constitutional violation has been committed by a [state actor]; and the officer

had a realistic opportunity to intervene to prevent the harm from occurring.” Yang v.



                                                                                      15
 Case: 1:19-cv-08257 Document #: 253 Filed: 03/11/21 Page 16 of 19 PageID #:2829




Hardin, 37 F.3d 282, 285 (7th Cir. 1994). In this case, the Complaint’s allegations

suggest that the leadership defendants knew of the abuse taking place at Lakeshore.

If they had improved conditions or reported the danger to state authorities, the

children would have been removed from harm’s way. Instead, they covered it up.

   The defendants argue that they did not have an opportunity to intervene because

they were not physically present for the actual abuse and, by the time they learned

of a particular incident, it had already occurred. But the Complaint alleges abuse that

took place over the course of two years and was a predictable consequence of the

unsafe conditions at Lakeshore. It is likely true that the defendants could not have

retroactively prevented the first assault that came to their attention. But given their

position and knowledge, the leadership defendants had a realistic opportunity to

improve conditions at Lakeshore or initiate the removal of children. Doing so would

have prevented the subsequent abuse that the plaintiffs suffered. This is enough to

state a claim.

      F. The Complaint States a Claim for Intentional Infliction of
      Emotional Distress

   Golbert also brings a state law claim for intentional infliction of emotional

distress. There are three elements to such a claim under Illinois law. “First, the

conduct involved must be truly extreme and outrageous. Second, the actor must . . .

know that there is at least a high probability that his conduct will cause severe

emotional distress. Third, the conduct must in fact cause severe emotional distress.”

McGrath v. Fahey, 126 Ill. 2d 78, 86, 533 N.E. 2d 806, 809 (1988).




                                                                                    16
 Case: 1:19-cv-08257 Document #: 253 Filed: 03/11/21 Page 17 of 19 PageID #:2830




   Contrary to the leadership defendants’ assertions, actively hiding ongoing abuse

at Lakeshore and knowingly exposing children to possible sexual assault would

clearly be extreme and outrageous conduct. As discussed, the Complaint alleges that

Malachi and Bluitt hid corroborative evidence from investigators; that Malachi and

Fletcher-Janzen were regularly informed of assaults taking place and of children at

particular risk; and that Fletcher-Janzen was aware of and approved the efforts by

DCFS leadership to sabotage its investigation.

   A reasonable inference from these allegations is that the defendants knew that

their actions could result in the children’s severe emotional distress. And the

Complaint alleges that the children did, in fact, suffer emotional trauma, particularly

from the demoralization caused by the leadership defendants. Dkt. 135 ¶¶ 6, 112. So,

the Complaint satisfies all elements of the law, and the claim survives the Motion to

Dismiss.

      G. The Complaint Adequately Pleads Conspiracy

   The leadership defendants also seek to dismiss Golbert’s federal and state law

conspiracy claims. To establish liability for a § 1983 conspiracy, “the plaintiff must

show that (1) the individuals reached an agreement to deprive him of his

constitutional rights, and (2) overt acts in furtherance actually deprived him of those

rights.” Beaman v. Freesmeyer, 776 F.3d 500, 510 (7th Cir. 2015). Similarly, a state

law claim must allege “(1) a combination of two or more persons, (2) for the purpose

of accomplishing by some concerted action either an unlawful purpose or a lawful

purpose by unlawful means, (3) in the furtherance of which one of the conspirators



                                                                                    17
 Case: 1:19-cv-08257 Document #: 253 Filed: 03/11/21 Page 18 of 19 PageID #:2831




committed an overt tortious or unlawful act.” Fritz v. Johnston, 209 Ill. 2d 302, 317,

807 N.E.2d 461, 470 (2004). A conspiracy may arise from an implied agreement, and

such an agreement may be inferred from the parties’ acts when such actions are

unlikely without an agreement. Amundsen v. Chicago Park Dist., 218 F.3d 712, 718

(7th Cir. 2000).

   Reading the Complaint “sensibly and as a whole,” Golbert alleges that the

leadership defendants conspired together to cover up the abuse taking place at

Lakeshore. Engel v. Buchan, 710 F.3d 698, 710 (7th Cir. 2013). The Complaint

describes how Bluitt, Fletcher-Janzen, and Malachi acted in concert in several

different situations in order to avoid scrutiny and hide abuse. This cover-up

facilitated the violation of the plaintiffs’ constitutional rights and the infliction of

emotional distress. Golbert also alleges that individual defendants at Lakeshore

conspired to hide evidence of ongoing abuse. Id. at ¶ 154. Drawing reasonable

inferences for the plaintiffs, these allegations suggest an implied agreement between

the leadership defendants. See Engel, 710 F.3d at 709.

   The defendants argue that the Complaint asserts a conspiracy but fails to provide

enough detail to state a claim, such as who they each conspired with, the dates of the

conspiracy, and its purpose. But as described above, such details are provided in the

factual allegations. The leadership defendants thus depend on a blinkered reading of

the Complaint, artificially separating the assertions of the conspiracy count from the

preceding detailed allegations. Read as a whole, the Complaint adequately pleads

constitutional and state law conspiracy claims against the leadership defendants.



                                                                                     18
 Case: 1:19-cv-08257 Document #: 253 Filed: 03/11/21 Page 19 of 19 PageID #:2832




   IV.   Conclusion

   For the stated reasons, Bluitt, Fletcher-Janzen, and Malachi’s Motions to Dismiss

[142, 156, 184] are granted in part and denied in part. They are granted as to Count

Two. They are denied as to Count One, Three, Four, Eleven, and Fourteen. Count

Two is dismissed without prejudice.


                                           E N T E R:


Dated: March 11, 2021

                                           MARY M. ROWLAND
                                           United States District Judge




                                                                                 19
